Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure of the parent application, 16/905485, does not teach “the third wiring is electrically connected to a transistor included in the circuit” (claims 4 and 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane (PG Pub 2015/0285625 A1), Dhulla et al (PG Pub 2016/0218236 A1), and Webster et al (PG Pub 2013/0193546 A1).
Regarding claim 1, Deane teaches a light detecting device, comprising: an on-chip lens (1950, fig. 19); a first chip including: a first semiconductor substrate including a first avalanche photodiode (1840, paragraph [0046]), wherein the first avalanche photodiode includes: a well region (“shared n-well); a second semiconductor region of a second conductivity type (p+); and a third semiconductor region of the first conductivity type (n+), wherein the second and third semiconductor regions are at a surface opposite to a light-receiving surface of the first semiconductor substrate; and a first wiring layer (1920, paragraph [0137]) including a first wiring and a second wiring; and a second chip (1850) stacked on the first chip, the second chip including: a second semiconductor substrate including a circuit; and a second wiring layer (1920) including a third wiring and a fourth wiring, wherein the second semiconductor region is electrically connected to the first wiring, wherein the third semiconductor region is electrically connected to the second wiring, wherein the first wiring is directly bonded to the third wiring, and wherein the second wiring is directly bonded to the fourth wiring.  
Deane does not teach a first semiconductor region of a first conductivity type.
In the same field of endeavor, Dhulla teaches a first semiconductor region of a first conductivity type (23 under 14A, fig. 1A), for the benefit of improving detection probability (paragraph [0021] of Webster).
Deane in view of Dhulla teaches “wherein a part of the well region is disposed between the on-chip lens and the first semiconductor region in a cross-sectional view, wherein the first semiconductor region is disposed between the part of the well region and the second semiconductor region in the cross-sectional view”.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a first semiconductor region of a first conductivity type, wherein a part of the well region was disposed between the on-chip lens and the first semiconductor region in a cross-sectional view, wherein the first semiconductor region was disposed between the part of the well region and the second semiconductor region in the cross-sectional view, for the benefit of improving detection probability.
Regarding claim 2, Deane teaches the light detecting device of claim 1, wherein the second semiconductor region is surrounded by the third semiconductor region in a plan view (fig. 19).  
Regarding claim 3, Deane teaches the light detecting device of claim 1, wherein the third semiconductor region is between a trench (1940, fig. 19) and the second semiconductor region.  
Regarding claim 4, Deane in view of Dhulla teaches the light detecting device of claim 1, wherein the third wiring is electrically connected to a transistor (14A to 14C, figs. 1A and 2A of Dhulla) included in the circuit.  
Regarding claim 5, Deane in view of Dhulla teaches the light detecting device of claim 1, wherein a second part of the well region (22, fig. 1A of Dhulla) is between the second semiconductor region (23 of Dhulla) and the third semiconductor region (23/24 of Dhulla).  
Regarding claim 6, Deane does not teach the light detecting device of claim 1, wherein the first conductivity type is p-type and the second conductivity type is n-type.  
Webster teaches the conductivity of each layer can be reversed to achieve an equally functioning device (paragraph [0097]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to reverse the conductivity of the layers in Deane’s device to result in a device wherein the first conductivity type was p-type and the second conductivity type was n-type, to achieve an equally functioning device.
Regarding claim 7, Deane in view of Dhulla and Webster teaches (see claim 1) a light detecting device, comprising: an on-chip lens; a first chip including: a first semiconductor substrate including a first avalanche photodiode, wherein the first avalanche photodiode includes: a well region; a first semiconductor region of a first conductivity type; a second semiconductor region of a second conductivity type, wherein the second semiconductor region is at a surface opposite to a light-receiving surface of the first semiconductor substrate; and a first wiring layer including a first wiring; and a second chip stacked on the first chip, the second chip including: a second semiconductor substrate including a circuit; and a second wiring layer including a third wiring, wherein a part of the well region is disposed between the on-chip lens and the first semiconductor region in a cross-sectional view, wherein the first semiconductor region is disposed between the part of the well region and the second semiconductor region in the cross-sectional view, wherein the second semiconductor region is electrically connected to the first wiring, and wherein the first wiring is directly bonded to the third wiring.  
Regarding claim 8, Deane in view of Dhulla and Webster teaches (see claims 1 and 2) the light detecting device of claim 7, further comprising: a third semiconductor region of the first conductivity type, wherein the second semiconductor region is surrounded by the third semiconductor region in a plan view.  
Regarding claim 9, Deane in view of Dhulla and Webster teaches (see claim 3) the light detecting device of claim 8, wherein the third semiconductor region is between a trench and the second semiconductor region.  
Regarding claim 10, Deane in view of Dhulla and Webster teaches (see claim 4) the light detecting device of claim 7, wherein the third wiring is electrically connected to a transistor included in the circuit.  
Regarding claim 11, Deane in view of Dhulla and Webster teaches (see claim 5) the light detecting device of claim 8, wherein a second part of the well region is between the second semiconductor region and the third semiconductor region.  
Regarding claim 12, Deane in view of Dhulla and Webster teaches (see claim 6) the light detecting device of claim 7, wherein the first conductivity type is p-type and the second conductivity type is n-type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899